DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 189-223 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a system comprising: a hub transceiver configured to be communicatively coupled to a first network node and to an optical communications network; and a plurality of edge transceivers, wherein each of the edge transceivers is configured to be communicatively coupled to a respective second network node and to the optical communications network, wherein each of the edge transceivers has one of: a first type of configuration for communicating with the optical communications network according to a first bandwidth, wherein the first type of configuration is associated with a first optical subcarrier assignment protocol, a second type of configuration for communicating with the optical communications network according to a second bandwidth, wherein the second type of configuration is associated with a second optical subcarrier assignment protocol, or a third type of configuration for communicating with the optical communications network according to a third bandwidth, wherein the third type of configuration is associated with a third optical subcarrier assignment protocol, wherein the hub transceiver is operable to: determine a plurality of optical subcarriers available for assignment by the hub 
Specifically, the closest prior art identified by Examiner, e.g. US 20050175344 A1 and US 8180220 B2 each disclose the concept of mixed protocol networks, but fail to specifically teach the claimed general network configuration comprising a first node, hub transceiver, optical communication network, edge transceiver, and second node.  The prior art further fails to teach a hub transceiver that determines the configuration type and associated optical subcarrier assignment protocol of an edge node with which it is communicating, and then assigns a subset of subcarriers based on the determination of the edge transceiver configuration type and associated optical subcarrier assignment protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637